Citation Nr: 0111196
Decision Date: 04/17/01	Archive Date: 05/21/01

DOCKET NO. 98-02 943               DATE APR 17, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES

1. Entitlement to service connection for post-traumatic stress
disorder.

2. Entitlement to service connection for a left shoulder disorder.

3. Entitlement to service connection for a left arm disorder.

4. Entitlement to service connection for a skin disorder secondary
to exposure to herbicide agents.

5. Entitlement to service connection for peripheral neuropathy
secondary to exposure to herbicide agents.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from October 1968 to May 1971.
This matter comes to the Board of Veterans' Appeals (Board) from a
June 1997 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in Los Angeles, California. In that
determination, the RO denied the claims of service connection for
post-traumatic stress disorder (PTSD), a left shoulder and arm
disorder, and a skin disorder secondary to exposure to herbicide
agents. The appellant disagreed and this appeal ensued.

In his January 1998 substantive appeal, the appellant had asked for
a hearing before a traveling member of the Board. The RO scheduled
him for such a hearing in February 1999, but he failed to report.
He subsequently stated he never received notice of this hearing, so
in a July 1999 remand the Board directed the RO to again schedule
him for a travel board hearing. Apparently anticipating the Board's
remand, the RO informed the appellant by June 1999 letter of a
hearing scheduled for July 1999, but the appellant canceled this
hearing.

While the issues noted above were pending, the appellant filed a
claim seeking service connection for peripheral neuropathy
secondary to exposure to herbicide agents. The RO denied the claim
in an April 2000 rating decision, with which the appellant
disagreed and perfected an appeal. For these reasons, the issues
for appellate review are as stated on the title page of this
decision.

For the reasons discussed below, the Board herein grants service
connection for a left arm disorder and for peripheral neuropathy.
The remaining issues for appellate review, service connection for
PTSD, a left shoulder disorder, and a skin disorder, are addressed
in the Remand section of this decision.

FINDINGS OF FACT

1. All available relevant evidence necessary for an equitable
disposition of the appeals concerning service connection for a left
arm disorder and peripheral neuropathy has been obtained by the RO.

2. The evidence relates the findings of a left arm disorder to an
event in service.

3. The evidence relates the findings of peripheral neuropathy to
exposure to a herbicide agent during service.

CONCLUSIONS OF LAW

1. A left arm disorder was incurred in active service. 38 U.S.C.A.
1110, 5107 (West 1991); Veterans Claims Assistance Act of 2000
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096 (2000); 38 C.F.R.
3.303 (2000).

2. Peripheral neuropathy was incurred in active service. 38
U.S.C.A. 1110, 5107 (West 1991); Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R.
3.303 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant maintains that he incurred a left arm disorder when
he was knocked to the ground at Tan Son Nhut Air Base during a
rocket attack. A statement from a friend attested to this event. He
also asserts that he has peripheral neuropathy, which resulted from
his exposure to herbicide agents in service.

Before proceeding to the merits of these claims, the Board must
address VA's duty to assist the appellant in the development of
evidence pertinent to the appeal. Recently enacted legislation
eliminated the well-grounded-claim requirement and

revised VA's obligation to assist the appellant. See Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096
(2000) (effective November 9, 2000); compare 38 U.S.C.A. 5107 (West
1991) (setting forth duty to assist requirements effective prior to
November 9, 2000). Under these requirements, which are more
beneficial to the appellant, VA must: provide the appellant with
application forms and notify him of an incomplete application;
provide him with notice of required information and evidence
necessary to substantiate the claim; make reasonable efforts to
assist him in obtaining evidence necessary to substantiate the
claim; make every reasonable effort to obtain relevant records
(including private, VA, and other Federal agency records) that are
adequately identified; and, in appropriate cases, provide a medical
examination or opinion when necessary to make a decision on the
claim. Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as amended at
38 U.S.C.A. 5102, 5103, 5103A).

In this case, the RO has issued various letters to the appellant
identifying the evidence necessary to substantiate the appeal. In
addition, the RO issued statements of the case in July 1999 and
July 2000 and supplemental statements of the case in April and
October 2000 concerning these issues. Moreover, it obtained various
VA and private clinical records assessing the nature and etiology
of the disabilities herein at issue. Based on this information, the
Board finds that VA satisfied its duty to assist the appellant in
the development of facts pertinent to the claims. On appellate
review, the Board sees no areas in which further development may be
fruitful.

Generally, service connection may be granted for disability
resulting from disease or injury incurred in or aggravated by
service. 38 U.S.C.A. 1110; 38 C.F.R. 3.303. Service connection may
also be granted for any disease diagnosed after discharge, when all
the evidence, including that pertinent to service, establishes that
the disease was incurred in service. 38 C.F.R. 3.303(d). Because
the appellant served continuously for 90 days or more during a
period of war, an other organic disease of the nervous system
manifest to a degree of 10 percent within one year from the date of
termination of such service shall be presumed to have been incurred
in service, even though there is no evidence of such disease during
the

period of service. This presumption is rebuttable by affirmative
evidence to the contrary. 38 U.S.C.A. 1101, 1112, 1113; 38 C.F.R.
3.307, 3.309.

With respect to the claim of service connection for a left arm
disorder, the service medical records are silent as any such
injury. However, the VA examination in April 1997 diagnosed
multiple cervical discogenic disease causing left arm pain. An x-
ray revealed mild degenerative disc disease with small posterior
spurs encroaching slightly on the neuroforamina. A December 1997
MRI also showed cervical spine degenerative disease with mild
bulging. These findings illustrate a left arm symptomatology
apparently related to a cervical pathology, but are silent as a
left shoulder disorder, a further contention made by the appellant.
A private physician opined in a November 1999 statement that the
left arm radiculopathy was likely secondary to the claimed injury
incurred in service. He did not, though, express an opinion as to
any relationship between the left shoulder complaints and his
service. Therefore, it is the determination of the Board that the
evidence supports the claim of service connection for a left arm
disorder. The claim of service connection for a left shoulder
disorder will be addressed in the Remand section of this decision.

As for the claim of service connection for peripheral neuropathy,
the appellant argues that his claimed peripheral neuropathy is
related to exposure to herbicide agents during his Vietnam service.
Service connection for this disorder may be established under the
presumptive provisions of 38 C.F.R. 3.309(e) or under the general
service connection law and regulations noted above. The presumptive
provisions indicate that a claimant who, during active service,
served in the Republic of Vietnam during the Vietnam era and has a
disease listed in 38 C.F.R. 3.309(e) shall be presumed to have been
exposed during such service to a herbicide agent, unless there is
affirmative evidence to establish that the veteran was not exposed
to any such agent during that service. The diseases listed at 38
C.F.R. 3.309(e) include acute and subacute peripheral neuropathy.
See also 39 U.S.C.A. 1116; 38 C.F.R. 3.307(a).

The appellant's Department of Defense (DD) Form 214 (Report of
Transfer or Discharge) indicated that he served in the Air Force
from October 1968 to May

1971 and received the Vietnam Campaign and Service Medals. thereby
signifying his service in Vietnam. Thus, the Board can conclude
that he had qualifying Vietnam service. See 38 C.F.R. 3.2(f)
("Vietnam era" began February 28, 1961, and ended May 7, 1975,
inclusive); 38 C.F.R. 3.307(a)(6)(iii), 3.313 (defining "Service in
the Republic of Vietnam"); 38 C.F.R. 3.307(a)(6)(i) (defining
"herbicide agent"). However, the first showing of peripheral
neuropathy was in a July 1997 VA clinical record. For purposes of
presumptive service connection, the term acute and subacute
peripheral neuropathy means transient peripheral neuropathy
appearing within weeks or months of exposure to a herbicide agent
and resolving within two years of the date of onset. 38 C.F.R.
3.309(e) (Note 2). Because the first showing of peripheral
neuropathy did not occur until July 1997, more than 26 years after
he served in Vietnam where his exposure presumably occurred,
service connection cannot be established under these presumptive
provisions.

Service connection may, though, be granted under the general
provisions for service connection. The first showing of peripheral
neuropathy was in the July 1997 VA clinical record, with continuing
symptomatology thereafter. A private physician opined in a November
1999 statement that it was likely the peripheral neuropathy
occurred as a result of in-service exposure to herbicides while in
Vietnam in 1969 and 1970. On the basis of this opinion, and given
the lack of any contrary evidence associated with the record, it is
the determination of the Board that the evidence supports the claim
of service connection for peripheral neuropathy. See 38 C.F.R.
3.303(d); see Combee v. Brown, 34 F.3d 1039, 1041- 42 (Fed. Cir.
1994) (appellant is not precluded from establishing service
connection with proof of actual direct causation).

ORDER 

Service connection for a left arm disorder is granted. 

Service connection for peripheral neuropathy is granted.

- 6 -

REMAND

In its determinations, the RO denied the claim of service
connection for a skin disorder as not well grounded. The RO also
denied the claim of service connection for PTSD because the
evidence did not include any indication of a current PTSD
diagnosis, the initial element of a well-grounded claim for that
disability. During the pendency of this appeal, Congress enacted
and the President signed into law the Veterans Claims Assistance
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). The
VCAA eliminated the concept of a well-grounded claim, redefined
VA's duty to assist the appellant in the development of pertinent
evidence, and enhanced its duty to notify the appellant of
information and evidence necessary to substantiate a claim. Compare
38 U.S.C.A. 5107 (West 1991) and Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order) (VA cannot render
developmental assistance if claim is not well grounded). This
change in the law is applicable to all claims filed on or after
November 9, 2000, the date of enactment of the VCAA, or filed
before the date of enactment and not yet final as of that date.
VCAA, Pub. L. No. 106-475, 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000). See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of this significant alteration in the law, the claims
seeking service connection for a skin disorder and PTSD must be
remanded to ensure compliance with the revised and enhanced notice
and duty-to-assist provisions. The RO has not yet considered
whether any additional notification or development action is
required under the VCAA, and thus prejudice may potentially accrued
to the appellant if the Board decided the appeal at this time. See
Bernard v. Brown, 4 Vet. App. 3 84 (1993); VA O.G.C. Prec. Op. No.
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

As for the claim of service connection for a left shoulder
disorder, although the RO apparently denied this claim on the
merits, further development of the record is necessary concerning
this claim and those for PTSD and a skin disorder. The VCAA
requires VA to provide the appellant with application forms and
notify him

of an incomplete application; provide him with notice of required
information and evidence necessary to substantiate the claim; make
reasonable efforts to assist him in obtaining evidence necessary to
substantiate the claim; make every reasonable effort to obtain
relevant records (including private, VA, and other Federal agency
records) that are adequately identified; and, in appropriate cases,
provide a medical examination or opinion when necessary to make a
decision on the claim. Veterans Claims Assistance Act of 2000, Pub.
L. No. 106-475, 3(a), 114 Stat. 2096, 2097-98 (2000) (to be
codified as amended at 38 U.S.C.A. 5102, 5103, 5103A).

The RO afforded the appellant a VA examination in April 1997
concerning the left shoulder disorder, but that examination did not
fully discuss the etiology of the disorder based on the evidence in
the claims file. The RO also afforded him a VA PTSD examination in
April 1997, but since then a VA counselor submitted a December
20000 statement indicating the appellant suffered from PTSD.
Moreover, while the record includes VA and private treatment
records concerning the claimed skin disability, the RO has not
afforded the appellant a VA examination to determine the nature and
etiology of this disorder.

Thus, for each of the three claims herein at issue, the RO must
ensure compliance with the VCAA, including the need for necessary
examinations. While the Board has attempted to assist the RO by
identifying certain assistance that must be rendered to comply with
the VCAA, it remains the RO responsibility to ensure that all
appropriate assistance is rendered per the requirements of the
VCAA. Accordingly, this case is REMANDED for the following:

1. The RO should ensure that the record is fully developed prior to
adjudication in accordance with the revised obligations set forth
in the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000). In
accomplishing this development, the RO should ensure that all
identifiable documentary evidence is obtained and that the
appellant undergoes VA examinations to determine the nature and
etiology of each of his claims disabilities. All development
attempted should be documented in the

claims file and all applicable records obtained should be
associated with the claims file.

2. After the development requested above has been completed to the
extent possible, the RO should again review the record. If any
benefit sought on appeal, for which a notice of disagreement has
been filed, remains denied, the appellant and his representative
should be furnished a supplemental statement of the case and given
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and
argument on the matter herein remanded. Kutscherousky v. West, 12
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals

- 9 -



